872 F.2d 419Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Allen Blair SMITH, Petitioner-Appellant,v.STATE OF MARYLAND, John C. Gluch, Warden, Milan, Michigan,Respondents-Appellees.
No. 88-6605.
United States Court of Appeals, Fourth Circuit.
Submitted Oct. 18, 1988.Decided March 29, 1989.

Allen Blair Smith, appellant pro se.
John Joseph Curran, Jr., Valerie Johnston Smith, Office of the Attorney General of Maryland, for appellees.
Before ERVIN, Chief Judge, and WIDENER and PHILLIPS, Circuit Judges.
PER CURIAM:


1
Allen Blair Smith seeks to appeal the district court's order dismissing his petition for a writ of habeas corpus, brought pursuant to 28 U.S.C. Sec. 2254.  Our review of the record and the district court's order adopting the recommendation of the magistrate reveals that this appeal is without merit.  Accordingly, we deny a certificate of probable cause and dismiss this appeal on the reasoning of the district court.  Smith v. State of Maryland, C/A No. 86-3585-Y (D.Md. Mar. 10, 1988).  We dispense with oral argument as the facts and legal contentions are adequately presented in the material before the Court and argument would not aid in the decisional process.


2
DISMISSED.